Citation Nr: 1744764	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  11-01 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected sclerotic articular surface with gapping of the AC joint of the right shoulder, post-operative arthroscopic repair with surgical scar (right shoulder disability).

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with bipolar I disorder.

3.  Entitlement to service connection for status post arthroscopic surgery with soft tissue loose body and scar, claimed as left knee weakness and swelling (left knee disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In January 2010, the RO denied the Veteran's claim of service connection for bipolar disorder.  In May 2010, the Veteran was denied an increased rating for his service-connected right shoulder disability.  In August 2010, the RO granted service connection and assigned a 50 percent disability rating for PTSD, effective March 17, 2010.  In November 2010, the RO also denied the claim of service connection for a left knee disability.

In November 2016, the Veteran testified at a hearing in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The above issues, as well as a claim for entitlement to service connection for an acquired psychiatric condition other than PTSD, were previously before the Board in March 2017 and were remanded for additional development.  A subsequent June 2017 rating decision granted service connection for bipolar disorder and combined it with the Veteran's existing service-connected PTSD.  As such, the issue of entitlement to service connection for an acquired psychiatric condition other than PTSD has been resolved in full and is no longer before the Board.  

The issues of service connection for a left knee disability an increased rating for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veteran's PTSD with bipolar I disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating of 70 percent, but no higher, for PTSD with bipolar I disorder have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the March 2017 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for PTSD was initially granted in an August 2010 rating decision, at which time a 50 percent rating was assigned under 38 C.F.R. § 4.130, DC 9411, effective from the March 17, 2010, date of the initial claim.  The Veteran contends that an increased rating is warranted as he experiences severe symptoms of his disability.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD with bipolar I disorder is currently evaluated under DC 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).

Effective August 4, 2014, VA also amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

In this case, the relevant medical evidence of record includes VA treatment records, as well as lay statements from the Veteran.

A May 2010 VA mental health consult record noted the Veteran was taking medication for depression.  He reported experiencing flashbacks once or twice a week, getting depressed, and experiencing cold sweats in the middle of the night.  Upon examination, the Veteran was casually dressed and neat.  He spoke with a normal tone and flow without pressure.  His behavior was polite and level of cooperation was good.  His self-described mood was depressed, down and he had a lack of energy.  The Veteran denied experiencing any delusions, suicidal or homicidal ideation.  His thought and speech patterns were logical and goal-directed.  In reference to whether the Veteran experienced hallucinations, the examiner quoted the Veteran's statement that "I hear that person that I stabbed."  The Veteran stated that he had attempted suicide in 1996 by cutting himself but was found by his then-girlfriend and was taken to an emergency room.  The examiner noted diagnoses of bipolar disorder and military-related PTSD.  A GAF score of 55 was assigned.

In August 2010, the Veteran was afforded a VA examination for his PTSD.  The Veteran described current symptoms of insomnia, nightmares, poor concentration, depression, crying spells, irritability, increased violence and isolation.  The Veteran reported a history of suicide attempts described as trying to kill himself by cutting into his left arm with a knife in 1996.  The VA examiner noted that the Veteran had a long, vertical scar on the medial aspects of the left forearm.  He reported having a good relationship with his mother, and he described a somewhat distant relationship with his siblings.  He described having a very good relationship with his child.  

Upon examination, the Veteran was noted to not be a reliable historian as he appeared somewhat distant and very anxious, shaking, and at times unable to formulate his narrative.  He was also unable to remember precise events from his past life.  His orientation was within normal limits.  However, his appearance and hygiene were not appropriate and showed signs of neglect.  The Veteran appeared poorly dressed and somewhat moderately groomed.  His behavior was appropriate.  He had poor eye contact during the exam.  His affect and mood showed a disturbance of motivation and mood.  The Veteran appeared sad throughout the interview.  His communication was grossly impaired.  For example, the VA examiner noted that the Veteran spoke slowly, and at times he was unclear.  There was abnormal speech which occurred persistently.  It was stereotypical speech and slow.  However, the VA examiner noted that the speech was not circumstantial, circumlocutory, illogical, irrelevant or pressed.  The Veteran displayed a slow and somewhat stereotyped speech pattern.  His concentration was poor.  He had some difficulty in focusing and concentrating on the questions asked.  The examiner noted that panic attacks were absent.  A delusional history was present intermittently, including the Veteran's belief that others were out to get him.  At the time of the examination, there was no delusion or hallucination observed.  A hallucination history was present occasionally, including the Veteran's reports of hearing voices talking to him.  The VA examiner noted that thought processes were impaired as the Veteran showed confusion and had slowness of thought.  His judgment was not impaired and his abstract thinking was normal.  His memory was mildly impaired, with the Veteran forgetting names, directions and recent events.  The VA examiner noted that suicidal and homicidal ideation, as well as obsessive-compulsive behavior, were absent.  The VA examiner diagnosed the Veteran with PTSD and polysubstance abuse in prolonged remission.  A GAF score of 53 was assigned.  The VA examiner summarized the Veteran's level of occupational and social impairment as that of occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily with routine behavior, self-care and normal conversation.  The VA examiner stated the Veteran was capable of managing his benefit payments in his own best interest.

A September 2010 VA mental health education note reflected the Veteran was enrolled in an ongoing weekly psychoeducation series designed to provide the Veteran with education regarding PTSD symptoms, coping skills and how his symptoms could impact day-to-day functioning. 

A March 2011 VA primary care provider follow-up note listed PTSD and bipolar mixed, NOS (not otherwise specified) on an active medical problem list.  The treatment record noted the Veteran had no anxiety, depression, suicidal ideations or homicidal ideations.

In a March 2012 VA medication management note, the Veteran reported feeling antsy and agitated and experiencing anxiety attacks.  He also stated that he was not sleeping well and getting upset because he was gaining weight.  Upon examination, the Veteran was casually dressed and neat.  He spoke with a normal tone and flow without pressure.  His behavior was polite and level of cooperation was good.  His self-described mood was depressed, down and he had a lack of energy.  The Veteran denied experiencing any delusions, suicidal or homicidal ideation.  His thought and speech patterns were logical and goal-directed.  In reference to whether the Veteran experienced hallucinations, the examiner quoted the Veteran's statement that "I hear that person that I stabbed."  His insight and judgment were fair, and his intellect was average.  The examiner noted diagnoses of bipolar disorder and military-related PTSD.  A GAF score of 50 was assigned.

In February 2013, the Veteran was afforded a VA PTSD examination.  He was diagnosed with PTSD and bipolar disorder, as well as nicotine dependence and cocaine dependence in sustained full remission.  He was assigned a GAF score of 38.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The VA examiner stated that it was not possible to differentiate what portion of the occupational and social impairment was attributable to each diagnosis because the effects of the Veteran's bipolar disorder and PTSD were too intertwined.  The VA examiner added that the Veteran's nicotine dependence and cocaine dependence in full remission were not causing his impairments.  The Veteran stated during his examination that he has been single all of his life but has had three female "friends" since August 2010.  He stated that he lived with his 87-year-old mother.  He reported having a "fairly close" relationship with his one brother and three sisters.  He also reported having a 22-year-old daughter and a three-year-old grandchild.  He reported that his exercise involved taking his dog out for walks.  He stated that he worked in the church audio ministry so he could contribute to his congregation yet be by himself.  He also reported having one male friend "who is like a second brother."  The VA examiner noted symptoms that include depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, flattened affect, impaired judgment, suicidal ideation, and impaired impulse control.  The VA examiner noted that the Veteran had hygiene and cleaning rituals which did not interfere with his daily routine.  He was also noted to have episodes separate from his PTSD flashbacks in which he saw things that others did not, although the examiner stated they may be dreams.  For instance, the VA examiner noted that on the night prior to the examination, the Veteran stated that his dead father came by and sat on his bead and spoke with him about how he was doing.

In September 2014, the Veteran was afforded a third VA examination to evaluate the severity of his psychiatric disability.  He was noted to have diagnoses of PTSD, bipolar I disorder, most recent episode depressed, in sustained remission, and stimulant use disorder in sustained remission.  The VA examiner stated that the Veteran's symptoms cannot be fully differentiated between bipolar I disorder and PTSD, adding that such disorders had a number of common symptoms that present in the Veteran, including irritability, sleep disruption, and loss of attention span.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The VA examiner noted that the Veteran was presently involved in a romantic relationship with a girlfriend that he described as somewhat distant.  He continued to live with his mother and served in a part-time caregiving role.  He spoke with his daughter daily and visited her and his grandchild about once a week.  The Veteran reported that he has had thoughts of harming himself which were as recently as two nights prior to the examination.  The VA examiner noted symptoms that include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran was currently receiving medical care for his complaints of anxiety, PTSD and mood disturbances.  He was receiving pharmacological intervention but reported a desire to also pursue therapy.

Upon examination, the VA examiner noted the Veteran was fully oriented to all spheres and marked cognitive impairment was not noted.  His fund of general information and knowledge, word fluency, and mathematics skills were within expected limits.  His abstract reasoning was below expected limits.  His speech was normal in rate and emotional in tone.  Symptoms of a formal thought disorder were absent in presentation.  The VA examiner stated that he did not note the presence of tangentiality, confusion, or illogical thought content.  The Veteran denied a history of experiencing perceptual disturbances or hallucinations that would be characteristic of a psychotic disorder.  He did report some auditory and visual distortions, but the VA examiner stated that these appeared to reflect the course of medical ailments such as ringing in the ears and floaters in his vision.  He did not endorse any false or delusional beliefs and reality testing appeared to be grossly intact.  He reported significant anxiety related disturbances.  The VA examiner stated the Veteran presented with moderate symptoms of PTSD and his current treatment records suggested a positive response to medical care.

At his November 2016 Board hearing, the Veteran and his representative provided sworn testimony that the Veteran demonstrated "suicidal ideology" and had a history of cutting his wrists.  Further, a March 2016 VA mental health note reflected the Veteran's reports that he continued to experience panic attacks, and his mother's health has increased his PTSD symptomatology.

Following a Board remand, the Veteran was afforded another VA examination in March 2017 to evaluate the severity of his PTSD.  He was noted to have diagnoses of PTSD, bipolar I disorder in partial remission, as well as both cocaine and alcohol use disorder in sustained remission.  The VA examiner stated that it was not possible to differentiate what symptoms are attributable to each diagnosis, as there was overlap between symptoms of PTSD and bipolar disorder.  The VA examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported never being married but was engaged to a girlfriend of 1.5 years.  He has one adult child with whom he is close and reported having two close friends.  He also stated he had a close relationship with his brother.  He spent his time cleaning his home, playing with his dog, and visiting with friends.  He reported experiencing his last suicidal ideation in April 2016, which he stated was related to the death of his mother.  The VA examiner noted symptoms that include depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and disturbances of motivation and mood.

A May 2017 VA mental health note stated the Veteran continued to take his prescribed medications.  He was still bothered by nightmares and intrusive thoughts related to his trauma, and he continued to have panic attacks.  The Veteran did not report any active thoughts of suicide or homicide.  Upon examination, the Veteran was casually dressed and gave good eye contact.  His speech had a normal rhythm and flow.  He had a fairly good fund of knowledge.  There were no memory problems noted, and there were no active delusions or hallucinations noted.

Here, following a review of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's PTSD with bipolar I disorder warrants a 70 percent rating, but no higher, for the entire period on appeal. 

Although the Veteran's symptoms waxed and waned during the period on appeal, the Veteran reported hallucinations and suicidal ideation.  The Board has considered VA treatment records which document the Veteran's longstanding symptoms of depression and anxiety, as well as recurrent bouts of suicidal ideation, which he has controlled with both medication and psychiatric treatment throughout the period on appeal.  A VA examiner during the period on appeal reported that the Veteran's appearance and hygiene were not appropriate and showed signs of neglect.  Another VA examiner also noted the Veteran's history of suicidal ideation and assigned a GAF score of 38, which reflected the presence of major impairment.  The VA examiner also summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Board has also considered that suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  

The rating schedule for mental disorders also does not permit the Board to account for the ameliorating effects of medication in determining whether an increased disability rating is warranted. See Jones v. Shinseki, 26 Vet. App. 56 (2012); 38 C.F.R. § 4.130.  As such, affording the Veteran the benefit of the doubt, the Veteran's PTSD with bipolar I disorder manifests symptoms more nearly approximating an evaluation of 70 percent disabling.  Therefore, an evaluation of 70 percent disabling is granted.

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD with bipolar I disorder.  As discussed above, the record does not reflect that the Veteran has any gross impairment in thought processes or communication. While the Veteran has expressed suicidal ideation, he has not been found to be a persistent danger of hurting himself or others.  Further, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  The Board finds that the frequency, duration, and severity of the Veteran's symptoms do not more closely reflect or equate to total occupational and social impairment warranting a 100 percent disability rating.  Consequently, the Board finds that the disability picture during the period on appeal warrants an initial 70 percent schedular evaluation, but no more.

The Board has considered the statements of the Veteran as to the extent of his symptoms during the appeal period.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While the Veteran is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the Board finds that throughout the period on appeal, a rating of 70 percent, but no higher, for PTSD with bipolar I disorder is warranted. 


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD with bipolar I disorder is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Further development of the claim of increased rating for the right shoulder disability is required to determine the extent of any functional loss attributable to pain during flare-ups.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The March 2017 VA examination included the Veteran's affirmative response that flare-ups impact function his shoulder, which he described as his right shoulder "hurts whenever I reach."  The examiner specifically noted that the examination was not conducted during a flare-up, but is medically consistent with the Veteran's statements describing functional loss during a flare-up.  The examiner noted that pain would significantly limit functional ability with flare-ups, but no loss of range of motion is expected during flares, "however, [pain] would restrict ability to continue activity."  The examination is inadequate because the examiner despite noting the shoulder hurts "whenever I reach," the examiner did not obtain any information as to the frequency, duration, characteristics or severity of the flares.  

With respect to the Veteran's service connection claim for a left knee disability, the Board remanded this matter in March 2017 in order to obtain an adequate opinion on the etiology of the Veteran's left knee disability.  In a March 2017 VA examination, the Veteran was noted to have diagnoses of a left knee meniscal tear and left knee chondromalacia.  The VA examiner provided a negative nexus opinion, noting that service treatment records indicating the Veteran was suffering from left knee symptoms due to an in-service motor vehicle accident in 1977 but relying on a June 1978 discharge physical showing a normal examination with no symptoms regarding his left knee and an absence of medical records regarding the Veteran's left knee in the record until 2010.  The VA examiner neglected to address the Veteran's credible assertions (including sworn Board testimony) attesting to problems with his left knee during this period.  Thus, the opinion is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  As such, remand is warranted to obtain an addendum opinion that considers the Veteran's lay statements regarding the onset of his left knee problems.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected right shoulder disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right shoulder disability and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must specifically note the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares.  

Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, obtain an addendum opinion from the March 2017 VA examiner who provided the opinion on the left knee.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's current left knee disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was incurred in, is related to, or otherwise caused by the Veteran's active duty service?

The examiner should specifically address service treatment records noting that the Veteran was involved in a car accident while on active duty service in April 1977, as well as service treatment records noting the Veteran's complaints of left knee problems while on active duty service, as well as the Veteran's sworn testimony that he experienced knee problems during the period between discharge from active duty service and 2010, when the medical records first show post-service treatment for his left knee.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


